UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1874



JOHN B. KIMBLE,

                                              Plaintiff - Appellant,

          versus


STATE BOARD OF ELECTIONS; ROBERT L. ERLICH,
JR., Governor; R. KARL AUMANN, Secretary of
State; JOHN WILLIS, Secretary of State;
ADMINISTRATIVE STATE BOARD OF ELECTIONS; NANCY
KOPP, in her official capacity as Secretary of
State,

                                             Defendants - Appellees,


          and

THE STATE OF MARYLAND; STATE OF MARYLAND
ADMINISTRATIVE ELECTION BOARD; PARRIS N.
GLENDENING, Office of Governor of Maryland,

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-02-
2984-8)


Submitted:   November 19, 2004            Decided:   February 1, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John B. Kimble, Appellant Pro Se. Kathryn Michele Rowe, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland; Maureen
Mullen Dove, Assistant Attorney General, Steven Marshall Sullivan,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          John   B.   Kimble   appeals   the   district   court’s   order

granting Defendants’ motion to dismiss his civil complaint pursuant

to Fed. R. Civ. P. 12(b)(6).    We have reviewed the record and find

no reversible error.      Accordingly, we affirm.         See Kimble v.

Maryland, No. CA-02-2984-8 (D. Md. June 10, 2004).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -